DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin et al (US 2013/0215823).
Claim 1. 
 Shin et al  discloses a radio transmission apparatus, comprising:
a transmission section (paragraph [0028] describes transceivers in the base station) that transmits a radio link signal including a demodulation reference signal; and
a control section (a transceiver includes a control section) that performs hopping of a position at which the demodulation reference signal is mapped to a radio resource for the radio link signal to a different frequency at a different time.  See paragraph [0139] describing frequency hopping of DM-RS for a UE, which results in the transmission of DM_RS in different frequencies at different times.
 



 Shin et al  discloses a radio reception apparatus (Fig.1B), comprising:
a reception section (120) that receives a radio link signal including a demodulation reference signal; and
a processing section (118) that performs reception processing of the radio link signal using the demodulation reference signal, wherein  hopping of a position at which the demodulation reference signal is mapped to a radio resource for the radio link signal is performed to a different frequency at a different time.  Because the base station transmits a DM_RS in a frequency hopping, the receiver (102) is required to correspondingly process the DM-RS in different frequencies at different times.
Allowable Subject Matter
4.	Claims 2,3,5,6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KIM whose telephone number is (571)272-3039.  The examiner can normally be reached on 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kevin Kim
Examiner
Art Unit 2631



/KEVIN KIM/Primary Examiner, Art Unit 2632